Citation Nr: 0810712	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left inguinal hernia 
repair or residuals thereof.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from April 1964 to April 1966 
and from October 2002 to October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating determination of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The pre-existing residuals of a left hernia repair performed 
prior to service became permanently worse during service.


CONCLUSION OF LAW

The criteria for service connection for residuals of left 
hernia repair are met.  38 U.S.C.A. § 1110, 1111, 1153 (West 
2002); 38 C.F.R. § 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

On examination for entrance into the veteran's first period 
of service in April 1964 he was noted to have had bilateral 
herniorrhaphy in 1942, the year of his birth.  He had well 
healed scars.  There were no complaints or findings of hernia 
problems during the veteran's first period of service.  

Periodic examinations performed in conjunction with the 
veteran's service in the reserves show findings of a hernia 
scar without reported symptomatology.

The claims folder does not contain a report of examination 
for the veteran's entrance into his second period of active 
service.  Service treatment records show that he was seen in 
September 2003 with complaints of left inguinal pain with sit 
ups.  

In November 2003, the veteran was again seen with complaints 
of a possible left hernia for the past two months.  The 
previous surgery repair was noted.  Physical examination 
revealed increased pressure in the left inguinal area.  The 
veteran was noted to have a left inguinal scar and to have 
mild discomfort on palpation.  It was the examiner's 
assessment that the veteran had a new hernia.  

At the time of a February 2004 visit, the veteran was noted 
to be status post repair left inguinal hernia from five years 
ago.  The veteran reported having increased pain when walking 
for more than 30 minutes.  He indicated that he first noted 
pain when doing sit-ups on an inclined board in the gym.  The 
veteran stated that he felt a pop and instant pain.  The pain 
was 3-4/10 and did not radiate and was relieved with rest.  
He denied erythema, induration, edema, or bulge at the 
surgical site.  He also denied dysuria or change in 
urination.  The veteran had been given a cortisone shot with 
no relief.  

Physical examination revealed a normal abdomen and groin.  
There was no inguinal hernia present.  It was the examiner's 
assessment that the veteran had status post left inguinal 
hernia repair with mesh that had become painful with sit-ups 
and continued to cause pain.  There were no physical findings 
suggestive of a defect in repair and the pain was possibly 
secondary to neuropathy.  

A March 2004 CT scan of the abdomen and pelvis revealed a 
soft tissue conglomeration extending through the proximal 
aspect of the left inguinal canal.  This measured 2.6 cm. 
transverse by 2 cm. AP.  It was solid without fluid component 
or fat component.  There was no evidence of bowel herniation.  
It was the examiner's impression that the veteran had soft 
tissue herniation through the proximal aspect of the left 
inguinal canal.  This likely represented scar tissue in 
conjunction with the spermatic cord.  There was no evidence 
of herniation of intraperitoneal contents.  

At the time of a September 2004 medical assessment, the 
veteran indicated that his left inguinal hernia was worse 
than at the time of the last examination and he was no longer 
able to exercise.  

At an October 2004 examination, the veteran was noted to have 
a mid vertical linear healed 10 inch scar from bilateral 
hernia repair.  

In December 2004, the veteran was afforded a VA examination.  
The examiner indicated that he did not have the claims folder 
available for review.  The veteran reported that pain in the 
left inguinal area after performing physical training in 
service.  He stated that he now had soreness in the area of 
the left inguinal hernia repair with walking or activity.  
Following examination, a diagnosis of bilateral hernia repair 
with left-sided residual pain was rendered.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  

The provisions of 38 U.S.C.A. § 1153 provide criteria for 
determining when a pre-existing disability has been 
aggravated.  Under the statute:
	
A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.
38 U.S.C. § 1153. 

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, not just the symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

VA's implementing regulation provides that:

(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946. Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service. This 
includes medical facts and principles 
which may be considered to determine 
whether the increase is due to the 
natural progress of the condition. 
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service. The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.
38 C.F.R. § 3.306(b).

Inasmuch as residuals of a hernia repair, namely well-healed 
scars, were found on the examination for entrance into his 
first period of service, the presumption of soundness is not 
for application.  The record contains some reports that the 
veteran underwent further hernia repair between the first and 
second period of service.

Because there is no evidence of hernia repair residuals on an 
examination when the veteran was accepted for his second 
period of service, the presumption of soundness is for 
application.  The pre-existing hernia repairs are well 
documented and there is no evidence to the contrary.  The 
evidence is, accordingly, clear and unmistakable that the 
disability pre-existed the second period of service.

The record shows that there were no symptoms of the hernia 
repair during the first period of service or at any time 
prior to the veteran's second period of service.  The 
condition became symptomatic during the second period of 
service and the VA examination demonstrates that the 
disability has remained symptomatic since the second period 
of service.  The undisputed evidence shows that the pre-
existing disability increased in symptomatology during the 
second period of service.  Hence, the evidence is not clear 
and unmistakable that there was no aggravation in the second 
period of service, and the presumption of soundness is not 
rebutted.

The VA examination documents current disability and a 
continuity of symptomatology since service.  The elements for 
service connection are satisfied and service connection is 
granted.


ORDER

Service connection for residuals of left hernia repair is 
granted.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


